DETAILED ACTION
	This is the first action in response to application 17/037,387 filed September 29, 2020 with no claimed prior benefit. All claims 1-20 are pending and have been fully considered

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 18-20 have been recognized as product-by-process claims. Product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps, and have been examined accordingly. See MPEP 2113. 
Claim 15, lines 6-9, have been interpreted as essentially reciting method steps within an apparatus claim that do not impose any structural limitation on the apparatus. 

Claim Objections
Claim 20 is objected to because of the following minor informality: “process of claim 18” on line 1 of the claim should read “product of claim 18” because claim 18 is a product claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the limitation “the medical tubing” on line 2 of the claim lacks proper antecedent basis. The “sterilized medical tubing coil” recited on line 1 of the claim is understood to refer to the final product formed from the process, which is distinct from “the medical tubing” recited on line 2. The medical tubing recited on line 2 has been interpreted as referring to a generic medical tubing that has yet to be coiled or sterilized. It is suggested that the term “the” be omitted from the limitation at issue such that line 2 of the claim reads “…a length of medical tubing…”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Sacchetti et al. (US 2009/0318887 A1).
Regarding claim 15, Sacchetti teaches an apparatus for producing a medical tubing coil (coiling apparatus 110, Figure 10, paragraph 68, lines 1-3), comprising:
a mandrel configured to helically wind a length of the medical tubing along the mandrel such that adjacent turns of the medical tubing are in contact with each other (spinning mandrel 120 configured for helically coiling disposable tubing to define a cylindrical shape, Figure 10, paragraph 68, lines 3-11; note that Figure 10 shows adjacent turns of medical tubing touching); 
and a pin configured to apply solvent where the turns of the medical tubing contact each other to produce coiled medical tubing (solvent dispenser 140 provides a solvent to join wall contact points, paragraph 68, lines 15-18). 
	From Figure 10 of Sacchetti, it is evident that the solvent dispenser 140 includes a “pin” structure through which the solvent is ejected, which is in line with the instant application’s description of a pin as a hollow-needle dispensing pin of a fluid dispenser (paragraph 25, lines 5-7). 
The apparatus of Sacchetti is inherently capable of allowing solvent to dry before medical tubing is removed from the mandrel, and the coiled medical tubing of Sacchetti is inherently capable of being subjected to a sterilization process using ethylene oxide with in-chamber aeration. 
Regarding claim 17, Sacchetti discloses the apparatus of claim 15 (discussed above). The pin within the apparatus of Sacchetti is capable of applying solvent at multiple points between each pair of adjacent turns of the medical tubing (dispenser 140 provides a solvent to join wall contact points of the adjacent tubing walls of the compression portion 10 during helical coiling of the tubing, paragraph 68). Particularly, since the mandrel is a spinning mandrel and the pin (dispenser 140) is operated by a controller (paragraph 68), the apparatus is understood to be configured to apply solvent from the pin at multiple points along the turns of the coil (Figure 10). 
	Regarding claim 18, the product-by-process claim has been interpreted as only requiring the structures implied by the process. Therefore, the claim is understood to require a coil of medical tubing with adjacent turns of the medical tubing in contact with each other. Sacchetti teaches medical tubing (disposable tubing 21, 31, approved for use in the medical field, Figures 2-3, paragraph 41, lines 1-5), a section of which is formed into a coil (compression portion 10 helically coiled to define a cylindrical shape, Figures 1-3 and 6-7, paragraph 42, lines 5-8) with adjacent turns of medical tubing in contact with each other (compression portion 10 includes at least two adjacent tubing walls joined or stacked around a central axis, Figures 1-3 and 6-7, paragraph 42, lines  10-15). Therefore, it is evident that Sacchetti discloses the product of claim 18.  It is noted that subjecting the tubing to a sterilization process would not be expected to alter the structure of the tubing product. 
	Regarding claim 20, Sacchetti teaches the product of claim 18. The process steps recited in claim 20 do not imply further limitation to the structure of the product, such that the previously identified medical tubing coil of Sacchetti (compression portion 10) meets all limitations of claim 20. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sacchetti et al. (US 2009/0318887 A1), as evidenced by Stokes (Polymer Engineering and Science review article “Joining Methods for Plastics Composites: An Overview” published 1989) and Brustad (US 2005/0165366 A1, as cited in IDS filed April 6, 2022), and in further view of Sheridan (US 4,990,143 A, as cited in IDS filed April 6, 2022).
Regarding claim 1, Sacchetti teaches A process for producing a sterilized medical tubing coil (method of manufacture of a repeatable compression portion of a disposable fluid delivery set, Figure 10, paragraph 67, lines 1-3), comprising: 
helically winding (tubing is helically coiled around central axis, Figures 1 & 9-10, paragraph 67, lines 6-8) a length of the medical tubing (disposable tubing [21], paragraph 67, lines 5-6) along a mandrel (mandrel 120, Figure 10, paragraph 68, lines 5-11) such that adjacent turns of the medical tubing are in contact with each other (wall contact points where at least two adjacent tubing walls meet, Figure 10, paragraph 67, lines 13-17); 
applying solvent where the turns of the medical tubing contact each other to produce coiled medical tubing (dispensing solvent is applied at wall contact points to join adjacent tubing walls [106], Figures 9-10, paragraph 67, lines 13-17); 
	The method of Sacchetti is understood to comprise allowing the solvent to dry because the method follows a solvent welding process (steps for solvent welding, paragraph 67, lines 3-5) and solvent welding processes are well-known in the art to require a drying step, as evidenced by Stokes teaching that solvent bonding of thermoplastics involves evaporation of the solvent to achieve a desired bond (page 1313, “Solvent Bonding” section, especially lines 6-7).
	Sacchetti does not explicitly teach a step of removing medical tubing from the mandrel, but the step is implied from the disclosure. Particularly, Figure 10 shows that while forming the tubing coil (compression portion 10), the tubing is wound around the mandrel (120), but when the tubing coil is being used (Figures 1-3 and 6-7) the mandrel has been removed. This interpretation of the figures is supported by how mandrels are typically used in the art, as evidenced by Brustad teaching removal of tubing that was cast around mandrel from said mandrel (removing tube from mandrel, paragraph 13, lines 3-5). 
Sacchetti does not teach nor imply subjecting the medical tubing to a sterilization process using ethylene oxide with in- chamber aeration. However, in the analogous art of surgical tubing, Sheridan teaches sterilizing surgical tubes with ethylene oxide after creating the tubes (resulting products can be sterilized by ethylene oxide gas, column 6, lines 25-33). The ethylene oxide sterilization process of Sheridan is understood to comprise “in-chamber aeration” because the tubing is within packaging when it is sterilized (products may be individually packaged and then sterilized, column 6, lines 29-30) and the ethylene oxide is in gaseous form (ethylene oxide gas, column 6, line 31). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to modify the invention of Sacchetti such that the medical tubing coil is sterilized with ethylene oxide after removal from the mandrel because Sheridan recognized that sterilizing and packaging medical tubing allows for it to be immediately used by medical staff upon removal from the packaging (physician can use product immediately, column 6, lines 29-33). 
Regarding claim 5, Sacchetti modified by Sheridan teaches the process of claim 1. Sacchetti further teaches that the solvent is applied to points between turns of the medical tubing by the pin of a solvent dispenser (140) while the tubing (10) is wound around a mandrel (120) (dispenser 140 provides solvent to join wall contact points of adjacent tubing walls, paragraph 68). This process comprises applying solvent at multiple points between each pair of adjacent turns of the medical tubing, especially in view of the mandrel spinning (spinning mandrel 120 powered by motor, paragraph 68) which would ensure that solvent is applied at multiple points between two adjacent tube walls (Figure 10). 

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sacchetti et al. (US 2009/0318887 A1), as evidenced by Stokes (“Joining Methods for Plastics Composites: An Overview”) and Brustad (US 2005/0165366 A1), and in further view of Sheridan (US 4,990,143 A,), as applied to claim 1 above, and further in view of Sevinc et al. (US 2017/0348715 A1). 
Regarding claim 2, Sacchetti modified by Sheridan teaches the method of claim 1 (discussed above). Modified Sacchetti does not teach that the solvent is cyclohexanone. However, in the analogous art of polymer adhesion methods, Sevinc teaches that cyclohexanone is known to be an effective solvent for solvent welding PVC (PVC can easily be solvent welded to polymeric components using cyclohexanone, paragraph 1, lines 5-8) and that PVC is a common polymer used in medical tubing (PVC is one of the most prevalently used polymers in surgical tubing, paragraph 1, lines 1-4). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to modify the method of Sacchetti (as modified by Sheridan with respect to claim 1) such that cyclohexanone is used as the solvent because Sevinc recognized that cyclohexanone allows for effective solvent welding of medical polymers like PVC (paragraph 1). 
Regarding claim 4, modified Sacchetti teaches the method of claim 1 (discussed above). Modified Sacchetti does not teach that the tubing is non-DEHP PVC or DEHP-free PVC. As discussed with regards to claim 2, Sevinc teaches that PVC is a common polymer used in medical tubing (paragraph 1, lines 1-4) and further teaches solvent bonding of non-DEHP PVC to other polymers for medical applications (paragraph 29). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to modify the method of Sacchetti (as modified by Sheridan with respect to claim 1) such that the tubing is made of non-DEHP PVC because Sevinc recognized that PVC generally was commonly used in medical tubing (paragraph 1, lines 1-4) and that using non-DEHP PVC avoids health concerns associated with leaching of DEHP from PVC articles (DEHP-free PVC compositions are advantageous in view of growing concerns over leaching of DEHP from PVC articles, paragraph 29, lines 7-11).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sacchetti et al. (US 2009/0318887 A1), as evidenced by Stokes (“Joining Methods for Plastics Composites: An Overview”) and Brustad (US 2005/0165366 A1), and in further view of Sheridan (US 4,990,143 A,), as applied to claim 1 above, and further in view of Van Caeneghem et al. (US 2006/0021298 A1).
Regarding claim 3, Sacchetti modified by Sheridan teaches the method of claim 1 (discussed above). Modified Sacchetti does not teach that the mandrel is made of polyoxymethylene. However, in the analogous art of part shaping, Van Caeneghem teaches a mandrel (18) formed of polyoxymethylene (mandrel 18 is made of polyacetal, Figure 2, paragraph 78). Therefore, it would be obvious to a person having ordinary skill in the art to modify the invention of Sacchetti (as modified by Sheridan with respect to claim 1) such that the mandrel is made of polyoxymethylene because Van Caeneghem recognized that polyoxymethylene has a low coefficient of friction which allows for it to be easily removed from parts that are shaped around it (mandrel 18 advantageously made of material having a very low coefficient of friction, typically polyacetal, so as to make it easy for it to be extracted from the body of the package thus shaped, paragraph 78). 
Regarding claim 10, Sacchetti modified by Sheridan teaches the method of claim 1. Neither Sacchetti nor Sheridan specify if the surface of the mandrel is smooth. However, as discussed with regards to claim 3, Van Caeneghem teaches forming a mandrel out of a low coefficient of friction material (paragraph 78). One having ordinary skill in the art would recognize that a smoother mandrel surface would be expected to have a lower coefficient of friction. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to modify the invention of Sacchetti (as modified by Sheridan with respect to claim 1) such that the mandrel is smooth because Van Caeneghem recognized that mandrel surfaces with a low coefficient of friction, such as smooth surfaces, allow for easier separation of the mandrel from the parts shaped around it (mandrel 18 advantageously made of material having a very low coefficient of friction, typically polyacetal, so as to make it easy for it to be extracted from the body of the package thus shaped, paragraph 78).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sacchetti et al. (US 2009/0318887 A1), as evidenced by Stokes (“Joining Methods for Plastics Composites: An Overview”) and Brustad (US 2005/0165366 A1), and in further view of Sheridan (US 4,990,143 A,), as applied to claim 1 above, and further in view of Parekh (US 2020/0102130 A1) as evidenced by Macher (US 6,429,242 B1).
Regarding claim 6, modified Sacchetti teaches the method of claim 1 (discussed above). Modified Sacchetti does not teach applying the solvent by dipping a pin into a container of solvent, transferring the pin to where the coils of the medical tubing contact each other, and then removing the pin from the coils. However, in the analogous art of solvent applicators, Parekh teaches a metal dauber wire applicator (metal dauber wire applicator 104, Figures 1-4, paragraph 26; recognized as a metal pin) for the application of solvent to a surface (proper gluing of solvent cement to a surface requires a good quality dauber applicator, paragraph 3, lines 4-6) which is stored immersed in a solvent (applicator 104 disposed in inner solvent of multilayer container 601, Figure 6, paragraph 28) and may have a cotton blob at its end (metal dauber 104 may attach to a cotton blob 105, paragraph 24, lines 3-4). One having ordinary skill in the art would recognize the dauber is intended to be used by dipping the dauber in the container, transferring the dauber to an area that is to be welded, and returning the dauber to the container; this is evidenced by Macher, in the analogous art of solvent welding, teaching such use of a swab solvent welding as conventional (solvent weld cement is used to fuse polymer pipes together and is conventionally dispensed in liquid form from an open container by a swab or brush, abstract, lines 1-3). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to modify the method of Sacchetti (as modified by Sheridan with respect to claim 1) such that the metal dauber of Parekh is used to apply the solvent to the coils instead of the dispenser of Sacchetti because such a modification amounts to a substitution of one known method for another wherein the dauber of Parekh has the benefit of being integrated into the cap of a container specifically designed to house solvent, making the dauber convenient to use (paragraph 28, Figures 2 and 6).
Regarding claim 7, within the invention of Sacchetti as modified by Sheridan and Parekh with regards to claim 6, the metal dauber applicator wire of Parekh is used to apply the solvent and said applicator wire is recognized as a metal pin (see rejection of claim 6). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sacchetti et al. (US 2009/0318887 A1), as evidenced by Stokes (“Joining Methods for Plastics Composites: An Overview”) and Brustad (US 2005/0165366 A1), and in further view of Sheridan (US 4,990,143 A,), as applied to claim 1 above, and further in view of Macher (US 6,429,242 B1)
Regarding Claim 8, Sacchetti, in further view of Sheridan, teaches the process of claim 1 (discussed above). As previously discussed, Sacchetti generally teaches applying solvent between the turns of the coiled medical tubing using a pin, but the pin of Sachet is not part of a comb structure.  Sheridan similarly does not teach applying solvent with a comb structure.  
However, in the analogous art of solvent welding, Macher teaches that conventional methods of fusing polymer tubing with solvent involves application of the solvent with a brush (solvent weld cement is used to fuse polymer pipes together and is conventionally dispensed in liquid form from an open container by a swab or brush, abstract), which is understood to comprise dipping the brush in treatment liquid, applying the liquid to the area to be treated, and removing the brush. The bristles of a brush are recognized as “pins” such that a brush is recognized as a “comb comprising a plurality of pins”.  Therefore, it would be obvious to a person having ordinary skill in the art to modify the invention of Sacchetti, as modified by Sheridan with respect to claim 1, such that a brush is used to apply solvent between the adjacent turns of medical tubing instead of the dispensing system of Sacchetti because such a modification amounts to a substitution of one known method for another for the expected result of allowing application of solvent to a broader area of the medical tubing. 

Claims 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sacchetti et al. (US 2009/0318887 A1), as evidenced by Stokes (“Joining Methods for Plastics Composites: An Overview”) and Brustad (US 2005/0165366 A1), and in further view of Sheridan (US 4,990,143 A,), as applied to claim 1 above, and further in view of Kliger (US 4,260,143 A).
Regarding claim 9, Sacchetti in further view of Sheridan teaches the process of claim 1 (discussed above), but neither teach cooling the mandrel before removing the medical tubing from the mandrel. However, in the analogous art of manufacturing methods for coiled spring, Kliger teaches forming a carbon fiber reinforced composite coiled spring by wrapping a carbon fiber braid impregnated with a non-solidified resin around a helically grooved mandrel (abstract), and, before removing the spring from the mandrel, allowing the mandrel to cool (impregnated carbon fiber braid allowed to cool below solidification temperature of the resin, column 7, lines 36-39; cylindrical core 85 [mandrel] removed subsequent to solidification [cooling], column 8, lines 44-50). Therefore, it would be obvious to a person having ordinary skill in the art to modify the invention of Sacchetti, as modified by Sheridan with respect to claim 1, such that the mandrel is cooled before the tubing is released because Kliger recognized that cooling can ensure that thermoplastic materials have solidified to facilitate removal of a coil from a mandrel (column 7, lines 36-39; column 8, lines 44-50). 
Regarding claim 11, Sacchetti in further view of Sheridan teaches the process of claim 1, but neither teach that a surface of the mandrel contacted by the turns of the medical tubing has a helical groove to receive the medical tubing. However, Kliger teaches a mandrel with a helical groove for the formation of a coiled spring (resin-impregnated fiber braid may be wound or placed within a helical groove of a mandrel, Figures 3-11, column 7, lines 60-63). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to modify the invention of Sacchetti, as modified by Sheridan with respect to claim 1, such that a surface of the mandrel comprises helical grooves for coiling because Kliger recognized that such grooves can allow for removal of the formed helical structure by rotation (two respective helixes may be rotated in opposite directions to provide for separation, column 8, lines 48-50) and that a helical mandrel assists in shaping the coil (braid wound within helical groove, column 7, lines 60-63).
Regarding claim 12, Sacchetti in further view of Sheridan and Kliger teaches the process of claim 1. As discussed with regards to claim 11, Kliger teaches a mandrel with a helical groove (Figure 3-11, column 7, lines 60-63) which allows for the separation of a coiled spring from the mandrel on which it was formed by rotating the spring and mandrel in opposite directions (column 8, lines 48-50). Therefore, it would be obvious to a person having ordinary skill in the art to carry out the method of Sacchetti, as modified by Sheridan and Kliger with respect to claim 11, such that the tubing is removed from the mandrel by rotating them in opposite directions because Kliger recognized such rotation as one of many viable ways to remove a coil from a helically grooved mandrel (column 8, lines 39-50).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unattainable over Sacchetti et al. (US 2009/0318887 A1), as evidenced by Stokes (“Joining Methods for Plastics Composites: An Overview”) and Brustad (US 2005/0165366 A1), and in further view of Sheridan (US 4,990,143 A,), as applied to claim 1 above, and further in view of Lu et al. (US 2016/0347492 A1). 
Regarding claim 13, Sacchetti in further view of Sheridan teaches the process of claim 1. Sacchetti does not teach placing the medical tubing in a synthetic container after removing the coiled medical tubing from the mandrel, and prior to subjecting the coiled medical tubing to the ethylene oxide sterilization process. However, as previously discussed, Sheridan does teach sterilizing medical tubing with ethylene oxide (column 6, lines 29-33), and particularly teaches performing the sterilization after packaging the medical tubing (products can be individually packaged and then sterilized by exposure to ethylene oxide gas, column 6, lines 29-33). Nonetheless, Sheridan does not make clear if the packaging is made of synthetic material.
However, in the analogous art of medical device packaging methods, Lu teaches packaging medical devices in containers made of flash spun high-density polyethylene fibers (paragraph 38), which is recognized as a synthetic material. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to modify the invention of Sacchetti (as modified by Sheridan with respect to claim 1) such that the medical tubing is sterilized in a container made of flash spun high-density polyethylene fibers because Lu recognized such material as being lightweight, strong, resistant to tearing (paragraph 38, lines 9-10) and permeable to sterilization gasses (paragraph 38, lines 11-15). 
Regarding claim 14, Sacchetti modified by Sheridan and Lu teach the process of claim 13, and within the modified invention the synthetic container is mode of flash spun high-density polyethylene fibers (see rejection of claim 13). 

	Claim 16 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Sacchetti et al. (US 2009/0318887 A1), as applied to claims 15 and 18 above, in further view of Sevinc et al. (US 2017/0348715 A1).
	Regarding claim 16, Sacchetti teaches the apparatus of claim 15 (discussed above). Sacchetti does not teach that the solvent is cyclohexanone. However, as discussed with regards to claim 2, Sevinc teaches that cyclohexanone can be used for solvent bonding of PVC, which is a common material for medical tubing (paragraph 1). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to modify the invention of Sacchetti such that the solvent is cyclohexanone because Sevinc recognized that cyclohexanone works well as a solvent for the solvent welding of medical polymers like PVC (paragraph 1).
	Regarding claim 19, Sacchetti teaches the product of claim 18 (discussed above). Sacchetti does not teach that the solvent used in making the product is cyclohexanone. It is not clear if the use of cyclohexanone as a solvent would alter the structure of the product and further limit the scope of claim 18. Nonetheless, Sacchetti does not teach using cyclohexanone as a solvent to form a medical tubing coil. However, as discussed with regards to claim 16, Sevinc does teach using cyclohexanone to achieve solvent welding of PVC, which is a material commonly used in medical tubing (paragraph 1). It would therefore be obvious to form the medical tubing coil product of Sacchetti using cyclohexanone as a solvent in order to achieve solvent welding of tubing into a coiled shape because Sevinc recognized that cyclohexanone functions well in such a capacity (paragraph 1). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Steward (US 3,910,808 A) teaches an apparatus for helically winding a thermoplastic strip about an axis, heat bonding edges of convolutions, and cooling the tube.
Van Driel et al. (US 5,958,167) teaches the making of medical tubing coils by wrapping medical tubing around a mandrel and setting the shape with radio frequencies. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY C PILSBURY whose telephone number is (571)272-8054. The examiner can normally be reached M-Th 7:30a-5:00p; F 8:30a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY C PILSBURY/Examiner, Art Unit 1799                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797